Case 17-07380-JJG-13         Doc 30        Filed 02/21/19     EOD 02/21/19 14:21:38      Pg 1 of 2



                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION
                                              )    Chapter 13
In re    Donna Dunn                           )
                        Debtor.               )    Case # 17-07380
                                              )
                                              )    Judge Jeffrey J. Graham
                              _______________________________

                 DEBTOR’S OBJECTION TO MOTION FOR RELIEF FROM STAY

        Comes now the debtor, by and through counsel, and respectfully objects to the Motion

For Relief From Stay filed by Home Point Financial Corporation (“Creditor”), in this case. In

support of such objection, the debtor states the following:

        1. The Court has jurisdiction over this proceeding under 28 U.S.C. § 1334.

        2. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A).

        3. The debtor filed a petition for relief under Chapter 13 of the Bankruptcy Code and a

            Chapter 13 Plan on 09/26/2017.

        4. The debtor is indebted to Creditor for a mortgage on her residence.

        5. The debtor has become delinquent in post-petition payments, but believes she has

            brought the payment current.

        WHEREFORE, the debtor prays that the Motion For Relief From Stay filed by Creditor

in this case be denied and that the Automatic Stay remain in full force and effect with respect to

this creditor.
Case 17-07380-JJG-13        Doc 30     Filed 02/21/19    EOD 02/21/19 14:21:38        Pg 2 of 2



                                     Respectfully submitted,

                                     /s/ Bridget D. Spears
                                     Bridget D. Spears, J.D.
                                     GERACI LAW LLC
                                     55. E. Monroe St., #3400
                                     Chicago, IL 60603
                                     312.332.1800
                                     877.247.1960
                                     inn@geracilaw.com
                                     Attorney for Debtors

                                     CERTIFICATE OF SERVICE

       The undersigned, an Attorney, does hereby certify that a copy of the attached Motion was
mailed to the following at their respective addresses, postage prepaid, by deposit in the United
States Mail or by electronic service on 2/21/2019.

                                     /s/Bridget D. Spears
                                     Bridget D. Spears, J.D.
                                     GERACI LAW LLC
                                     55. E. Monroe St., #3400
                                     Chicago, IL 60603
                                     312.332.1800
                                     877.247.1960
                                     inn@geracilaw.com
                                     Attorney for Debtors


SERVICE LIST:


Debtor via Email

Trustee via ECF

US Trustee via ECF

Molly Slutsky Simons
Sottile & Barile
PO Box 476
Loveland, OH 45140
